Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy W. Johnson on 12/09/2021.
The application has been amended as follows:
Claims 2, 4, 5, 8, 10, 26, 28, 30, 31, 38, 42, 44-50, 54, 56-58, 60, 70, 71 and 80-95 are cancelled.
Claims 1, 3, 6, 7, 13-23, 27, 33, 39, 41, 43, 51, 56, 72, 73 and 76-78 have been amended as follows:
1.  (Proposed Amendment)  A battery, comprising:
	a first electrode;
an electrolyte; [[and]]
a second electrode, wherein one or both of the first electrode and the second electrode comprises direct reduced iron (“DRI”), wherein the DRI is in the form of pellets, and wherein the pellets have an average length ranging from about 10 mm to about 500 mm, an average width ranging from about 5 mm to about 250 mm, and an average height ranging from about 5 mm to about 200 mm; and
a current collector electrically connected to the pellets. 

1, wherein the pellets comprise at least about 60 wt% iron by elemental mass, based on the total mass of the pellets.

6.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets comprise between about 90 wt % and about 98 wt% metallic iron, based on the total mass of the pellets.

7.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets are spherical, rod-shaped, disk-shaped, plate shaped, briquette-shaped, or a combination thereof.

13.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets have an average internal porosity ranging from about 10% to about 90% by volume.

14.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets have an average specific surface area ranging from about 0.19 m2/g to about 18 m2/g.

15.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets have a volume weighted mean pore size ranging from 1 to 10 microns.

16.  (Proposed Amendment)  The battery of claim [[2]]1, wherein at least one of the first electrode and the second electrode has a thickness of greater than 0.1 cm.

17.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets are spherical and have an average diameter ranging from about 0.5 mm to about 10 cm.
	
18.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets comprise greater than 0.5 wt% percent silica containing compounds, based on the total weight of the pellets.  
	
19.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets comprise from about 1 wt% to about 5 wt% silica containing compounds by elemental mass, based on the total mass of the pellets.
	
1, wherein the pellets comprise from about 1 wt% to about 25 wt% silica containing compounds by elemental mass, based on the total mass of the pellets.

21.  (Proposed Amendment)  The battery of claim [[2]]1, wherein a packing fraction of the pellets in at least one of the first electrode and the second electrode is between 30% and 74%.

22.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets comprise:
	a primary phase comprising iron; and
	a secondary phase comprising silicon or another metal.

23.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets comprise:
	a primary phase comprising iron; and
	a secondary phase comprising cementite.

27.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the electrolyte is infiltrated between the pellets.

33.  (Proposed Amendment)  The battery of claim [[2]]1, wherein at least one of the first electrode and the second electrode is a composite metal electrode comprising a mixture of the pellets and a smaller metal particle composition.  

39.  (Proposed Amendment)  The battery of claim [[2]]1, wherein:
the pellets are packed in a bed such that macro-pores are created between two or more pellets in contact with one another; and
the pellets each include micro-pores in their respective outer surfaces.  

41.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets are pre-processed chemically, mechanically, thermally, electrically, and/or electrochemically to fuse at least a portion of the pellets into a packed bed.

1, wherein the pellets each include micro-pores in their respective outer surfaces.

51.  (Proposed Amendment)  The battery of claim [[2]]1, wherein the pellets are initially comprised of at least a portion of cementite (Fe3C) before operation of the battery.  

56.  (Proposed Amendment)  The battery of claim [[2]]1, wherein at least one of the first electrode and the second electrode is a composite metal electrode comprising a mixture of the pellets and a conductive material dispersed between individual ones of the pellets.

72.  (Proposed Amendment)  A bulk energy storage system, comprising:
	one or more batteries, wherein at least one of the one or more batteries comprises:
a first electrode;
an electrolyte; [[and]] 
a second electrode, wherein one or both of the first electrode and the second electrode comprises direct reduced iron (“DRI”), wherein the DRI is in the form of pellets, and wherein the pellets have an average length ranging from about 10 mm to about 500 mm, an average width ranging from about 5 mm to about 250 mm, and an average height ranging from about 5 mm to about 200 mm; and
a current collector electrically connected to the pellets.

73.  (Proposed Amendment)  The bulk energy storage system of claim 72, wherein at least one of the first electrode and the second electrode 

76.  (Proposed Amendment)  The bulk energy storage system of claim 72, wherein the pellets are sintered iron pellets comprised of crushed 

77.  (Proposed Amendment)  The bulk energy storage system of claim 72, wherein the 

78.  (Proposed Amendment)  The bulk energy storage system of claim 72, wherein the pellets comprise at least about 60 wt% metallic iron based on the total mass of the pelletsand the pellets comprise at least 60 percent of the total mass of at least one of the first electrode and the second electrode.

Allowable Subject Matter
Claims 1, 3, 6, 7, 9, 11-25, 27, 29, 32-37, 39-41, 43, 51-53, 55, 59, 61-69, 72-79 and 96  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, US Patent Application Publication 2018/0219220 to Hayashi et al. teach the claim limitations except, “the DRI is in the form of pellets, and wherein the pellets have an average length ranging from about 10 mm to about 500 mm, an average width ranging from about 5 mm to about 250 mm, and an average height ranging from about 5 mm to about 200 mm.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have an electrode comprises direct reduced iron with the specific dimension in order to improve the energy density of the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGWEN R ZENG/Examiner, Art Unit 1723